108 F.3d 338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William T. REEVES, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.Susan M. REEVES, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
Nos. 95-15008, 95-15055.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Appeals from the United States District Court for the Eastern District of California, Nos.  CV-94-01291-DFL, CV-94-01292-DFL;  David F. Levi, District Judge, Presiding.
E.D.Cal.,
AFFIRMED.
Before:  ALARCN, CANBY, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
In these consolidated appeals, William T. Reeves and Susan M. Reeves (the "plaintiffs") appeal pro se the district court's dismissal for failure to state a claim and for lack of jurisdiction of their actions brought under the Freedom of Information Act and the Privacy Act, 5 U.S.C. §§ 552 & 552a.  The plaintiffs sought, among other things, disclosure of the statutory and regulatory bases for their tax liability for the tax years 1980 through 1993.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo, Kruso v. International Tel. & Tel. Corp., 872 F.2d 1416, 1421 (9th Cir.1989), and affirm for the reasons stated by the district court in its orders filed on November 16, 1994, granting the defendant's motions to dismiss.


3
AFFIRMED.



*
 The panel unanimously finds these cases suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3